DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 1/12/21, with respect to the rejection(s) of claim(s) 1 and 5 under 35 U.S.C. 102 as anticipated by Kainuma et al (US 10,261,249 B2), and the rejection(s) of claims 2-4, 6-18 and 20 under 35 U.S.C. 103 as unpatentable over Kainuma et al (US 10,261,249 B2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ebeling et al (US 6,773,169 B2) and Lee et al (US 2006/0062522 A1).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebeling et al (US 6,773,169 B2) and Lee et al (US 2006/0062522 A1).

forming a photonic assembly (as seen in Figure 3) by attaching an optical device 1 to a photonic die 31/33 with an optically clear adhesive 2 to form an optical connection between the optical device 1 and the photonic die 31/33 (Figures 1-3; col. 5 lines 21-43 and 59-67; col. 6 lines 1-6 and 18-46); and
attaching the photonic assembly to a substrate 6 by reflowing one or more solder connections 5 formed between the photonic assembly and the substrate 6 (Figure 6; col. 6 lines 63-67; col. 7 lines 1-5).
However, Ebeling et al does not disclose the cure temperature of the adhesive or the reflow temperature, and as such Ebeling et al does not disclose the claimed limitation a reflow temperature of the one or more solder connections is less than a cure temperature of the adhesive.
Lee et al discloses a method for forming a photonic device 100, wherein the method comprises attaching a photonic device 210 to an optical device 115 with an adhesive 134, and reflowing one or more tin-indium solder connections 137 to attach the photonic device 210 to a substrate 111 (Figs 1-2; [0018], [0022]-[0023]), wherein the reflow temperature of the one or more solder connections 137 is less than a cure temperature of the adhesive 134 to prevent degradation of the adhesive 134 during the reflow process while also minimizing the impact of heat shock on the photonic device 210 ([0040]).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of preventing 
Re. Claims 2 and 3, Ebeling et al and Lee et al render obvious the method as discussed above.  Also, Ebeling et al discloses attaching a laser to the photonic die (col. 5 lines 44-51).  
However, in Ebeling et al, a single optical fiber 1 is attached and aligned to the photonics die 31/33 (col. 5 lines 21-33), and therefore Ebeling et al does not disclose an arrangement wherein attaching the optical device to the photonic die comprises aligning an optical fiber array to the photonic die.
The coupling of optical fiber arrays to optical emission sources, such as lasers, is well known in the art, and commonly utilized to create a multi-channel optical communication arrangement (as opposed to the single channel arrangement achieved with a single optical fiber), and would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of creating a multi-channel communication arrangement.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).

Therefore, Ebeling et al does not disclose the method as further comprising at least one of electrically testing and optically testing the photonic assembly before attaching the photonic assembly to the substrate.
Verification of optical alignment in an optical module throughout the manufacturing process is common in the art so as to reduce waste (and therefore cost) during manufacture while ensuring the production of a functional optical device.  The same is true for electrical connections during manufacture.  The claimed arrangement would have been obvious to one of ordinary skill in the art for the purpose of ensuring proper functionality of the finished product while reducing waste during manufacture.  The claim would have been obvious because a particular known technique (in the present case the verification of proper optical and electrical connections throughout manufacture of an optical/electrical product) was recognized as part of the ordinary capabilities of one skilled in the art.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 6, Ebeling et al and Lee et al render obvious the method as discussed above.
less than about 160 degrees Celsius.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use an adhesive with a cure temperature less than about 160 degrees Celsius, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233. The claimed range encompasses numerous well known adhesives, and as such would have been obvious to one of ordinary skill at the time the invention was effectively filed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re. Claim 7, Ebeling et al and Lee et al render obvious the method as discussed above.  Moreover, Ebeling et al discloses disposing solder bumps on the photonic die 31/33 to form the one or more solder connections (col. 6 lines 63-65), but fails to disclose the specific material used for the solder.
Therefore, Ebeling et al does not disclose, wherein the solder bumps comprise of one of ln49Sn, Snln52, In, SnBi58, ln-3Ag, ln90Sn10, and ln67Bi.
Lee et al discloses using a tin-indium solder with a low reflow temperature ([0040]).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as Lee et al discloses the tin-indium 
Re. Claim 8, Ebeling et al discloses a photonic device, comprising: 
a photonic assembly (see Figure 3) comprising: a photonic die 31/33; an optical device 1 coupled to the photonic die 31/33 with an optically clear adhesive 2 to form an optical connection between the optical device 1 and the photonic die 31/33; and a plurality of solder connections 5 (Figures 1-3; col. 5 lines 21-43 and 59-67; col. 6 lines 1-6 and 18-46); and
a substrate 6 coupled to the photonic assembly by the plurality of solder connections 5 (Figure 6; col. 6 lines 63-67; col. 7 lines 1-5).
However, Ebeling et al does not disclose the cure temperature of the adhesive or the reflow temperature, and as such Ebeling et al does not disclose the claimed limitation a reflow temperature of the one or more solder connections is less than a cure temperature of the adhesive.
Lee et al discloses a method for forming a photonic device 100, wherein the method comprises attaching a photonic device 210 to an optical device 115 with an adhesive 134, and reflowing one or more solder connections 137 to attach the photonic device 210 to a substrate 111 (Figs 1-2; [0018], [0022]-[0023]), wherein the reflow temperature of the one or more solder connections 137 is less than a cure temperature of the adhesive 134 to prevent degradation of the adhesive 134 during the reflow process while also minimizing the impact of heat shock on the photonic device 210 ([0040]).

Re. Claims 9 and 10, Ebeling et al and Lee et al render obvious the photonic device as discussed above.  Also, Ebeling et al discloses attaching a laser to the photonic die 31/33 (col. 5 lines 44-51).  
However, in Ebeling et al, a single optical fiber 1 is attached and aligned to the photonics die 31/33 (col. 5 lines 21-33), and therefore Ebeling et al does not disclose an arrangement wherein attaching the optical device to the photonic die comprises aligning an optical fiber array to the photonic die.
The coupling of optical fiber arrays to optical emission sources, such as lasers, is well known in the art, and commonly utilized to create a multi-channel optical communication arrangement (as opposed to the single channel arrangement achieved with a single optical fiber), and would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of creating a multi-channel communication arrangement.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 12, Ebeling et al and Lee et al render obvious the photonic device as discussed above.
However, Ebeling et al does not disclose the cure temperature of the adhesive, and therefore does not disclose the cure temperature of the adhesive is less than about 160 degrees Celsius.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use an adhesive with a cure temperature less than about 160 degrees Celsius, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233. The claimed range encompasses numerous well known adhesives, and as such would have been obvious to one of ordinary skill at the time the invention was effectively filed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re. Claim 13, Ebeling et al and Lee et al render obvious the photonic device as discussed above.  Moreover, Ebeling et al discloses disposing solder bumps on the photonic die 31/33 to form the one or more solder connections (col. 6 lines 63-65), but fails to disclose the specific material used for the solder.
Therefore, Ebeling et al does not disclose, wherein the solder bumps comprise of one of ln49Sn, Snln52, In, SnBi58, ln-3Ag, ln90Sn10, and ln67Bi.

The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as Lee et al discloses the tin-indium solder excels over typical solders due to its low reflow temperature, which prevents degradation of the adhesive while minimizing the impact of heat shock on the device (Lee et al: [0040]).
Re. Claim 14, Ebeling et al discloses a photonic assembly (see Figure 6), comprising: 
a photonic die 31/33; an optical device 1 coupled to the photonic die 31/33 with an optically clear adhesive 2 to form an optical connection between the optical device 1 and the photonic die 31/33 (Figures 1-3; col. 5 lines 21-43 and 59-67; col. 6 lines 1-6 and 18-46); and
a first plurality of solder connections 5 (Figure 6; col. 6 lines 63-67; col. 7 lines 1-5).
However, Ebeling et al does not disclose the cure temperature of the adhesive or the reflow temperature of the solder connections, and as such Ebeling et al does not disclose the claimed limitation a reflow temperature of the one or more solder connections is less than a cure temperature of the adhesive.
Lee et al discloses a method for forming a photonic device 100, wherein the method comprises attaching a photonic device 210 to an optical device 115 with an adhesive 134, and reflowing one or more solder connections 137 to attach the photonic device 210 to a substrate 111 (Figs 1-2; [0018], [0022]-[0023]), wherein the 
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of preventing degradation to Ebeling’s optically clear adhesive during the process of attaching the photonic assembly to the substrate through the reflow process, while also minimizing the impact of heat shock on the photonic assembly, as taught by Lee et al.
Re. Claims 15 and 16, Ebeling et al and Lee et al render obvious the photonic assembly as discussed above.  Also, Ebeling et al discloses attaching a laser to the photonic die (col. 5 lines 44-51).  
However, in Ebeling et al, a single optical fiber 1 is attached and aligned to the photonics die 31/33 (col. 5 lines 21-33), and therefore Ebeling et al does not disclose an arrangement wherein attaching the optical device to the photonic die comprises aligning an optical fiber array to the photonic die.
The coupling of optical fiber arrays to optical emission sources, such as lasers, is well known in the art, and commonly utilized to create a multi-channel optical communication arrangement (as opposed to the single channel arrangement achieved with a single optical fiber), and would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of creating a multi-channel communication arrangement.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 17, Ebeling et al and Lee et al render obvious the photonic device as discussed above.  Ebeling et al also discloses the photonic die 31/33 includes a mold compound (col. 6 lines 65-67; col. 7 lines 1-5).
Re. Claim 18, Ebeling et al and Lee et al render obvious the photonic assembly as discussed above.
However, Ebeling et al does not disclose the cure temperature of the adhesive, and therefore does not disclose the cure temperature of the adhesive is less than about 160 degrees Celsius.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use an adhesive with a cure temperature less than about 160 degrees Celsius, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233. The claimed range encompasses numerous well known adhesives, and as such would have been obvious to one of ordinary skill at the time the invention was effectively filed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

However, Eberling et al does not disclose the photonic assembly as further comprising an integrated circuit coupled to the photonic die by a second plurality of solder connections having a reflow temperature greater than the reflow flow temperature of the first plurality of solder connections.
First, the connection of an integrated circuit to a photonics die for the purpose of controlling photonic devices such as lasers and emitters on the die is well known in the art, and as such one of ordinary skill would have found it obvious to couple an integrated circuit to the photonics die for the purpose of controlling the laser on the die.
Second, and as discussed above, it would have been obvious to utilize a tin-indium solder in the first plurality of solder connections for the purpose of preventing degradation to Ebeling’s optically clear adhesive during the process of attaching the photonic assembly to the substrate through the reflow process, while also minimizing the impact of heat shock on the photonic assembly (Lee et al: [0040]).
Third, Lee et al discloses well known solders, such as lead-tin solders, have a reflow temperature greater than the reflow temperature than the reflow temperature of the tin-indium solder ([0040]).  
The claimed arrangement is achieved when a typical solder, such as lead-tin solder, is used to attach the integrated circuit to the photonics die.  The use of a lead-tin solder would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of attaching the integrated circuit through well-known and reliable means such as lead-tin solder.  It has been held to be within the In re Leshin, 125 USPQ 416.
Re. Claim 20, Ebeling et al and Lee et al render obvious the photonic device as discussed above.  Moreover, Ebeling et al discloses disposing solder bumps on the photonic die 31/33 to form the one or more solder connections (col. 6 lines 63-65), but fails to disclose the specific material used for the solder.
Therefore, Ebeling et al does not disclose, wherein the solder bumps comprise of one of ln49Sn, Snln52, In, SnBi58, ln-3Ag, ln90Sn10, and ln67Bi.
Lee et al discloses using a tin-indium solder with a low reflow temperature ([0040]).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as Lee et al discloses the tin-indium solder excels over typical solders due to its low reflow temperature, which prevents degradation of the adhesive while minimizing the impact of heat shock on the device (Lee et al: [0040]).
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebeling et al (US 6,773,169 B2) and Lee et al (US 2006/0062522 A1), in further view of Suh (US 2007/0080451 A1).
Re. Claims 5 and 11, Ebeling et al and Lee et al render obvious the method, photonic device, and photonic assembly as discussed above.  Ebeling et al discloses reflowing the one or more solder connections 5 at the reflow temperature (Figure 6; col. 6 lines 63-67; col. 7 lines 1-5).
heating the photonic assembly and the substrate at a temperature less than the reflow temperature to convert solder of the one or more solder connections to an intermetallic compound.  Likewise, Ebeling et al and Lee et al do not disclose each of the plurality of solder connections comprises an intermetallic compound formed by heating the photonic assembly and the substrate at a temperature less than the reflow temperature.
Suh discloses a low temperature solder for attaching a die to a substrate, wherein the solder connections 106 are reflowed at a reflow temperature in a vacuum and subsequently reheated (i.e. annealed) at a temperature less than the reflow temperature to convert solder of the solder connections 106 to an intermetallic compound ([0015], [0025]).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, since Suh discloses the same provides a protective layer to prevent reaction of the solder with environmental materials which may cause the solder to have decreased ductility (Suh: [0025]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        2/22/21